Citation Nr: 1040110	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  08-39 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1981 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for an acquired psychiatric disorder, to include PTSD.  In 
September 2010, the Veteran testified before the Board at a 
hearing held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

Additional development is necessary prior to further disposition 
of the claim.

The Veteran contends that when he was stationed at Fort Eustis, 
Virginia, with the 504th Military Police Company, in either 
September 1981 or September 1982, he accidentally struck and 
killed another serviceman named Patrick Williams with his 
automobile or motorcycle.  In March 2007 and in October 2009, the 
National Personnel Records Center responded that there was no 
record of that incident in either 1981 or 1982.  However, because 
the Commonwealth of Virginia might have records of the accident, 
and those records would be pertinent to the Veteran's claim, 
those records should be obtained on remand.  38 C.F.R. § 
3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate records keeping 
department for the Commonwealth of Virginia 
and request any records of a motor vehicle 
accident that occurred at Fort Story or Fort 
Eustis, Virginia, in September or October 
1981 or 1982, involving the Veteran in which 
a Patrick Williams was killed.  All attempts 
to secure those records must be documented in 
the claims folder.

2.  Then, readjudicate the Veteran's claim.  
If any action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time to respond.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

